Name: Council Directive 79/111/EEC of 24 January 1979 amending Directive 64/432/EEC as regards brucellosis and prolonging, in respect of brucellosis, tuberculosis and swine fever, certain derogation measures granted to Denmark, Ireland and the United Kingdom
 Type: Directive
 Subject Matter: trade policy;  agricultural policy;  tariff policy;  means of agricultural production;  agricultural activity
 Date Published: 1979-02-03

 Avis juridique important|31979L0111Council Directive 79/111/EEC of 24 January 1979 amending Directive 64/432/EEC as regards brucellosis and prolonging, in respect of brucellosis, tuberculosis and swine fever, certain derogation measures granted to Denmark, Ireland and the United Kingdom Official Journal L 029 , 03/02/1979 P. 0026 - 0027 Greek special edition: Chapter 03 Volume 24 P. 0018 Spanish special edition: Chapter 03 Volume 15 P. 0122 Portuguese special edition Chapter 03 Volume 15 P. 0122 ****( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO C 289 , 2 . 12 . 1978 , P . 4 . ( 4 ) OPINION DELIVERED ON 19 JANUARY 1979 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 5 ) OPINION DELIVERED ON 19 DECEMBER 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 6 ) OJ NO L 15 , 19 . 1 . 1978 , P . 32 . ( 7 ) OJ NO L 16 , 20 . 1 . 1978 , P . 22 . COUNCIL DIRECTIVE OF 24 JANUARY 1979 AMENDING DIRECTIVE 64/432/EEC AS REGARDS BRUCELLOSIS AND PROLONGING , IN RESPECT OF BRUCELLOSIS , TUBERCULOSIS AND SWINE FEVER , CERTAIN DEROGATION MEASURES GRANTED TO DENMARK , IRELAND AND THE UNITED KINGDOM ( 79/111 / // EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLE 4 ( A ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 3 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 4 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 5 ), WHEREAS THERE SEEM TO BE GROUNDS FOR A HERD OF CATTLE TO BE DESCRIBED AS OFFICIALLY BRUCELLOSIS-FREE IF IT IS SITUATED IN A MEMBER STATE WHICH HAS BEEN COMPLETELY FREE OF THE DISEASE FOR A LONG PERIOD ; WHEREAS UNDER ARTICLE 104 ( 3 ) OF THE ACT OF ACCESSION , DENMARK , IRELAND AND THE UNITED KINGDOM WERE AUTHORIZED TO RETAIN , UNTIL 31 DECEMBER 1977 , THEIR NATIONAL PROVISIONS FOR DECLARING A HERD OF CATTLE OFFICIALLY FREE OF TUBERCULOSIS OR FREE OF BRUCELLOSIS ; WHEREAS THIS AUTHORIZATION WAS EXTENDED UNTIL 31 DECEMBER 1978 BY DIRECTIVE 78/51/EEC ( 6 ); WHEREAS , IN VIEW OF THE TIME REQUIRED TO PROVIDE SOLUTIONS TO BASIC TECHNICAL PROBLEMS , IT IS NECESSARY TO PROLONG BY SIX MONTHS THE DEROGATIONS BY VIRTUE OF WHICH THE NEW MEMBER STATES ARE AUTHORIZED TO RETAIN THE METHODS APPLIED IN THEIR TERRITORY FOR DECLARING A HERD OF CATTLE OFFICIALLY TUBERCULOSIS FREE OR , IN THE CASE OF IRELAND AND THE UNITED KINGDOM , BRUCELLOSIS-FREE WITHIN THE MEANING OF ARTICLE 2 OF DIRECTIVE 64/432/EEC ; WHEREAS , FOR THE SAME REASON AND IN ORDER NOT TO INTERRUPT THE TRADITIONAL TRADE IN LIVE ANIMALS BETWEEN IRELAND AND THE UNITED KINGDOM , IT IS NECESSARY TO PROLONG FOR THE SAME PERIOD CERTAIN SPECIAL DEROGATIONS GRANTED IN RESPECT OF SUCH TRADE ; WHEREAS AS REGARDS SWINE FEVER , DENMARK , IRELAND AND THE UNITED KINGDOM WERE ALSO AUTHORIZED , MOST RECENTLY UNDER DIRECTIVE 78/54/EEC ( 7 ), TO RETAIN THEIR NATIONAL PROVISIONS ON PROTECTION AGAINST THIS DISEASE ; WHEREAS ONLY COMMUNITY RULES ON SWINE FEVER CAN PROVIDE A DEFINITIVE SOLUTION TO THIS PROBLEM ; WHEREAS THESE RULES ARE BEING DRAWN UP ; WHEREAS THE DEROGATIONS GRANTED TO THE THREE MEMBER STATES REFERRED TO ABOVE SHOULD THEREFORE BE PROLONGED FOR A PERIOD OF ONE YEAR IN ORDER TO ENABLE THE COUNCIL TO ADOPT COMMON RULES IN THIS FIELD , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . THE FOLLOWING PARAGRAPH SHALL BE ADDED TO ANNEX A ( II ) ( A ) OF DIRECTIVE 64/432/EEC : ' 1A . A BOVINE HERD IS ALSO CONSIDERED TO BE OFFICIALLY BRUCELLOSIS-FREE IF : - IT IS SITUATED IN A MEMBER STATE IN WHICH , ON 1 JANUARY 1979 , NO CASE OF BOVINE BRUCELLOSIS HAS BEEN OFFICIALLY RECORDED FOR AT LEAST 10 YEARS ; - IT HAS THROUGHOUT THIS PERIOD SATISFIED THE PROVISIONS OF PARAGRAPH 1 ABOVE WITH THE EXCEPTION , PROVIDED THAT ALL THE BOVINE HERDS IN THE MEMBER STATE CONCERNED HAVE UNDERGONE REGULAR OFFICIAL TESTING , OF THOSE UNDER ( C ) ( II ). ' 2 . ARTICLE 2 ( E ) OF DIRECTIVE 64/432/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ( E ) OFFICIALLY BRUCELLOSIS-FREE BOVINE HERD : MEANS A BOVINE HERD WHICH SATISFIES THE CONDITIONS LAID DOWN IN ANNEX A ( II ) ( A ) ( 1 ) OR ( 1A ); ' . ARTICLE 2 BY WAY OF DEROGATION FROM DIRECTIVE 64/432/EEC , DENMARK , IRELAND AND THE UNITED KINGDOM ARE HEREBY AUTHORIZED TO RETAIN THE METHODS APPLIED IN THEIR TERRITORY WHEREBY A HERD OF CATTLE BECOMES CONSIDERED TO BE OFFICIALLY TUBERCULOSIS-FREE , WITHIN THE MEANING OF ARTICLE 2 OF THAT DIRECTIVE . THE PROVISIONS RELATING TO THE TESTS LAID DOWN FOR ANIMALS TRADED WITHIN THE COMMUNITY SHALL CONTINUE TO APPLY , SUBJECT TO ARTICLE 4 ( B ). ARTICLE 3 BY WAY OF DEROGATION FROM DIRECTIVE 64/432/EEC , IRELAND AND THE UNITED KINGDOM ARE HEREBY AUTHORIZED TO RETAIN THE METHODS APPLIED IN THEIR TERRITORY WHEREBY A HERD OF CATTLE BECOMES CONSIDERED TO BE BRUCELLOSIS-FREE WITHIN THE MEANING OF ARTICLE 2 OF DIRECTIVE 64/432/EEC , SUBJECT TO THE APPLICATION OF THE PROVISIONS OF THAT DIRECTIVE RELATING TO THE PRESENCE OF ANIMALS VACCINATED AGAINST BRUCELLOSIS . THE PROVISIONS RELATING TO THE TESTS LAID DOWN FOR ANIMALS TRADED WITHIN THE COMMUNITY SHALL CONTINUE TO APPLY , SUBJECT TO ARTICLE 4 ( A ). ARTICLE 4 CATTLE MAY BE TRADED FROM IRELAND TO THE UNITED KINGDOM BY WAY OF DEROGATION FROM THE PROVISONS OF DIRECTIVE 64/432/EEC RELATING TO : ( A ) THE BRUCELLOSIS TEST LAID DOWN FOR ANIMALS TRADED WITHIN THE COMMUNITY , WHICH SHALL NOT APPLY TO TRADE IN CASTRATED CATTLE ; ( B ) THE INTRADERMAL TUBERCULIN TEST LAID DOWN FOR ANIMALS TRADED WITHIN THE COMMUNITY , WHICH SHALL BE REPLACED BY A TEST IN ACCORDANCE WITH THE NATIONAL RULES OF THE ABOVEMENTIONED RECEIVING MEMBER STATE . ARTICLE 5 IN ARTICLE 3 OF DIRECTIVE 78/51/EEC , THE DATE ' 31 DECEMBER 1978 ' SHALL BE REPLACED BY ' 31 JANUARY 1979 ' . IN ARTICLES 1 AND 2 OF DIRECTIVE 78/54/EEC , THE DATE ' 31 DECEMBER 1978 ' SHALL BE REPLACED BY ' 30 JUNE 1979 ' . ARTICLE 6 ARTICLES 2 , 3 AND 4 SHALL APPLY FROM 1 FEBRUARY TO 30 JUNE 1979 . ARTICLE 7 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 8 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 JANUARY 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET